                 Case 20-51002-BLS        Doc 70    Filed 07/20/21    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11

 Old LC, Inc. et al.,                                 Case No. 19-11791 (BLS)

                                  Debtors.

 Official Committee of Unsecured Creditors
 of Old LC, Inc., et al., for and on behalf of
 the estates of Old LC, Inc., et al.,
         Plaintiff,
 v.                                                   Adv. No. 20-51002 (BLS)

 Upfront V, LP, Breakwater Credit
 Opportunities Fund, L.P., et al.,
       Defendants.

                                 CERTIFICATE OF SERVICE

    I, Jody C. Barillare, hereby certify that on the 19th day of July, 2021, I caused a copy
of the following to be served on the parties on the attached service list in the manner
indicated.

         Defendants’ Objections and Responses to Plaintiff’s Second Request for Production.
         Defendants’ Objections and Responses to Plaintiff’s First Set of Interrogatories.
          

Dated: July 20, 2021
                                                     /s/ Jody C. Barillare
                                                     Jody C. Barillare (#5107)
              Case 20-51002-BLS       Doc 70    Filed 07/20/21   Page 2 of 2




ELECTRONIC MAIL
(Counsel to Official Committee of Unsecured Creditors)
MORRIS JAMES LLP
Attn: Eric J. Monzo, Bryan M. Keilson and Jeffrey Waxman
500 Delaware Ave., Suite 1500
Wilmington, DE 19801
Email: emonzo@morrisjames.com; bkeilson@morrisjames.com; JWaxman@morrisjames.com

ELECTRONIC MAIL
(Counsel to Official Committee of Unsecured Creditors)
HEDRICK KRING, PLLC
Joel B. Bailey, Esquire
Joshua L. Hedrick, Esquire
1700 Pacific Avenue, Suite 4650
Dallas, TX 75201
Email: Josh@HedrickKring.com; Joel@HedrickKring.com

ELECTRONIC MAIL
(Counsel to Official Committee of Unsecured Creditors)
STRICKLIN LAW FIRM, P.C.
Samuel M. Stricklin, Esquire
Palisade Central II
2435 North Central Expressway, Suite 1200
Richardson, TX 75080
Email: Sam.stricklin@stricklaw.pro
